Citation Nr: 0704775	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

In an RO administrative decision dated in September 1979, VA 
determined that the veteran's service from February 1975 to 
February 1977 was honorable, but that the service from 
February 14, 1977, to June 25, 1979, was under other than 
honorable conditions due to wilful and persistent misconduct, 
and hence, a bar to VA monetary benefits based on that period 
of service.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.12(d)(4) (2006).  Consequently, the Board will not 
consider his period of service from February 14, 1977, to 
June 25, 1979, with respect to in-service incurrence or 
aggravation of a low back condition.  
      
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran testified at a 
Board videoconference hearing in October 2004.  In a June 
2005 decision, the Board found that new and material evidence 
was submitted to reopen the low back issue on appeal.  Thus, 
the current issue before the Board is only one of entitlement 
to service connection.      

The veteran also perfected an appeal of the RO's denial of 
service connection for pseudofolliculitis barbae.  However, 
the RO resolved that issue in the veteran's favor in a 
February 2006 rating decision.  Therefore, that issue is not 
currently before the Board.

Finally, as part of the September 2002 claim for the issue on 
appeal, the veteran also raised the issue of new and material 
evidence to reopen a claim for service connection for a 
circulatory disorder of the arms.  In this respect, it 
appears from the veteran's testimony that he considers the 
cervical spine disability to be the same as his claim for a 
circulatory disorder of the arms.  

In addition, in a March 2006 application for total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), the veteran appears to raise 
issues of service connection various other disabilities.  

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  The Board accepts his statements as raising new 
claims.  The RO has not fully adjudicated these claims and 
the Board may not unilaterally take jurisdiction of any 
additional claims.  Therefore, these matters are referred to 
the RO for the appropriate action.

The RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.


FINDING OF FACT

The veteran is diagnosed with spina bifida, a developmental 
abnormality, which was not incurred or aggravated during his 
honorable military service from February 1975 to February 
1977.


CONCLUSION OF LAW

Service connection for a low back condition is not 
established.  38 U.S.C.A. §§ 101(2), 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312, 4.9 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of 
General Counsel has distinguished between congenital or 
developmental defects, for which service connection is 
precluded by regulation, and congenital or hereditary 
diseases, for which service connection may be granted, if 
initially manifested in or aggravated by service.  See 
VAOPGCPREC 82-90, VAOPGCPREC 67-90.  Defects are defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature." VAOPGCPREC 82-90.

Consequently, there is a lack of entitlement under the law to 
service connection for a congenital or developmental defect, 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90.  In 
other words, service connection may be granted for disability 
superimposed on a congenital abnormality.      

The veteran contends that his current back condition was 
incurred or aggravated by military service.  

Service medical records (SMRs) show that on February 11, 
1977, (honorable service) the veteran was first seen 
complaining of back pain.  Tenderness in the latissimus dorsi 
muscles was observed at that time.  Subsequently, in January 
of 1978, (other than honorable service) he injured his back 
when he fell off a truck, and numerous complaints of back 
pain were subsequently noted during his period of other than 
honorable service.  

As noted above, the Board can only consider disability 
incurred or aggravated during his initial period of honorable 
service from February 1975 to February 1977.  In this regard, 
SMRs during his honorable period of service document only one 
instance concerning a complaint of back pain, providing very 
negative evidence against a finding for a chronic low back 
condition in service during this period.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.
    
The fact that the veteran injured his back during his service 
in January of 1978 only provides evidence against this claim. 

Post-service, a VA examination conducted in November 1979 
diagnosed the veteran with transverse processes of L-1, and 
spina bifida at L-5 and S-1.  These were described as 
"congenital abnormalities."  The Board finds this report 
provides more highly probative evidence against this claim. 

Subsequently, from 1993 to the present, the veteran has been 
treated for low back pain and discomfort.  However, private 
medical records indicate that the veteran received low back 
treatment and physical therapy after he sustained 
intercurrent back injuries in car accidents in 1993 and 1999.   
See Arkansas Spine Center report dated November 1993 and 
Riverside Imaging report dated July 1999.  Such facts provide 
more highly probative evidence against the claim in 
demonstrating that the veteran's post-service back pain in 
the 1990s to the present may be more properly attributable to 
intercurrent causes per 38 C.F.R. § 3.303(b).  

Most importantly, per a June 2005 Board remand, the veteran 
underwent a VA examination in July 2005 to determine nature 
and etiology of any current back condition.  After a thorough 
review of the claims folder, to include VA and private X-
rays, the examiner diagnosed the veteran with "developmental 
abnormalities of the lumbar spine with spina bifida at L5-S1, 
sacralization of L5, but no degenerative change or other 
abnormalities other than his long-standing developmental 
abnormalities are present."  

The examiner went on to opine that the veteran's current 
developmental abnormality of the low back is not related to 
his period of honorable service from February 1975 to 
February 1977.    

The Board emphasizes that the veteran's spina bifida has been 
diagnosed as a developmental abnormality, which is considered 
a congenital defect not subject to service connection. 38 
C.F.R. § 3.303(c).  See also VAOPGCPREC 82-90, VAOPGCPREC 67-
90.  As noted above, congenital or developmental defects are 
normally static conditions, which are incapable of 
improvement or deterioration.  Hence, they are not subject to 
in-service incurrence or aggravation.  VAOPGCPREC 82-90.  In 
addition, the VA opinion does not demonstrate that any other 
low back injury or disease was superimposed on his 
developmental spina bifida abnormality during his period of 
honorable service.  Id.   

In contrast, the Board acknowledges the private medical 
opinion letters dated in July 2003 and March 2004 from 
"G.E.," M.D.  In his July 2003 letter, Dr. E. opines that 
the veteran's two post-service car accidents caused 
aggravation of a pre-existing condition that he acquired in 
the military.  Subsequently, in a March 2004 letter, Dr. E. 
indicates that the vehicle accident during service in the 
military aggravated pre-existing spina bifida occulta.

In this regard, Dr. E's opinions have not been entirely 
consistent.  More importantly, to the extent his March 2004 
opinion implies that a back injury was superimposed upon his 
congenital spina bifida as the result of a vehicle accident 
in service, the Board emphasizes that this accident occurred 
in January 1978 during his other than honorable period of 
service, from which service connection is precluded by law.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.312(a), (d)(4).  In 
other words, even if the Board were to accept Dr. E's 
implication that the veteran's spina bifida is a disease 
capable of being aggravated, the Board cannot consider in-
service incurrence or aggravation of any low back condition 
stemming from his other than honorable period of service from 
February 14, 1977, to June 25, 1979.    

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

Overall, the July 2005 VA opinion was thorough, supported by 
an explanation, based on a review of the claims folder, and 
supported by the evidence of record which consistently has 
indicated that the veteran's back condition is a 
developmental abnormality.  Developmental defects are 
normally static conditions, which are incapable of 
improvement or deterioration.  VAOPGCPREC 82-90.  In 
contrast, the Board considers the private medical opinions of 
Dr. E. to be of limited probative value, somewhat 
inconsistent, and not supported by the medical evidence of 
record clearly demonstrating a low back developmental 
abnormality with intercurrent post-service motor accidents 
that precipitated further low back treatment.  

In any event, the Board finds that the medical opinion that 
supports this claim is outweighed by extensive and highly 
probative evidence cited above that is clearly against this 
claim.  Simply stated, the Board finds that the service 
record  and the post-service medical record, as a whole, 
provides evidence against this claim. 

Neither the veteran nor his representative's lay opinion, 
offered without the benefit of medical education or training, 
that his current spina bifida is related to service is 
competent evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
condition.  38 U.S.C.A. § 5107(b)

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in October 
2002 (two letters) and July 2005, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the October 2002 VCAA 
notice letters prior to the January 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, no VCAA letter specifically asked 
the veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the medical information he has 
authorized the VA to obtain on his behalf and the evidence he 
has submitted in the form of statements, private medical 
records, and Social Security Administration records.  
Overall, the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and 
demonstrated an awareness of the 4th element of notice.  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  On several occasions the RO 
provided the veteran with the notice required in the recent 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that any deficiency in the content or timing of 
these notices is harmless error.  

The Board acknowledges that the RO provided the veteran with 
certain VCAA notice well after the initial rating decision on 
appeal.  However, the Federal Circuit recently held, as a 
matter of law, that the provision of adequate VCAA notice 
prior to a "readjudication decision" such as a statement of 
the case (SOC) or supplemental statement of the case (SSOC) 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to the initial adjudication.  See 
Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. December 
21, 2006) [hereinafter Mayfield III] (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this respect, the 
RO issued all VCAA letters prior to the last July 2006 SSOC.    

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, service personnel records, VA treatment 
records, and private medical records as identified and 
authorized by the veteran.  The veteran also availed himself 
of the opportunity to present testimony at a videoconference 
hearing in October 2004.  Neither the veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
June 2005 remand.

In conclusion, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a low back condition is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


